Citation Nr: 0312161	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-21 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 19, 
1980, for the award of a 100 percent schedular rating for 
psychophysiological musculoskeletal reaction manifested by 
multiple somatic complaints.


REPRESENTATION

Appellant represented by:	David R. Dowell, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The appellant had active military service from April 1966 to 
March 1968 and from August 1969 to July 1976.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
awarded a 100 percent schedular rating for 
psychophysiological musculoskeletal reaction manifested by 
multiple somatic complaints (hereinafter referred to as 
"psychophysiological disorder") effective from January 12, 
1994.  The appellant appealed the effective date of that 
award.  In May 1998, the Board, in pertinent part, denied the 
appellant's claim for an earlier effective date for the award 
of a 100 percent schedular rating for psychophysiological 
disorder.  A lengthy Introduction to that decision describes 
the procedural history of the veteran's claim, and the 
disposition of other matters.

The appellant appealed the Board's May 1998 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, in pertinent part, a Joint Motion for Remand and 
to Stay Further Proceedings was filed by the appellant and 
the VA General Counsel, averring that remand was required to 
readjudicate the appellant's claim.  In an Order of November 
1998, in pertinent part, the CAVC vacated the Board's 
decision and remanded the matter, pursuant to the Joint 
Motion.  A copy of the CAVC's Order in this matter has been 
placed in the claims file.

Thereafter, in February 2000, the Board remanded the 
appellant's claim to the RO for readjudication consistent 
with the directives set forth in the Joint Motion noted 
above.  The lengthy Introduction to that remand set forth the 
complex procedural history of this case in detail, including 
the disposition of other matters, such that it does not 
warrant repeating at this time.

In a May 2002 rating decision, the RO awarded entitlement to 
a total rating based upon individual unemployability due to 
service-connected disability (TDIU) effective from February 
19, 1980.  As a result, the appellant's claim for an earlier 
effective date for the award of a 100 percent schedular 
rating for psychophysiological disorder, for the period from 
February 19, 1980, to January 11, 1994, is rendered moot.  
Thus, the Board has recharacterized the veteran's claim on 
the first page of this remand to more accurately reflect the 
current status of the veteran's disability awards. 

Finally, the Board notes that an August 1996 rating decision 
denied the appellant's claim of entitlement to automobile and 
adaptive equipment or for adaptive equipment only.  He 
submitted a notice of disagreement as to that matter the same 
month and, in May 2000, a statement of the case was issued.  
However, a substantive appeal as to this matter is not of 
record, and the matter was not certified for appellate 
consideration.  Thus, the Board will confine its 
consideration to the issue as set forth on the first page of 
this remand. 


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit found that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  Thus, 
in light of this new judicial precedent, the Board is 
compelled to remand the veteran's case to the RO for 
consideration of whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.

Because the record reflects that the VARO has not yet 
considered whether any additional notification or development 
action is required under the VCAA (even though the Board did 
advise the veteran of the new statute), it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time, particularly in 
view of the Federal Circuit's decision in DAV v. Secretary, 
supra.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.	The appellant should be contacted and 
invited to submit any additional evidence 
he may have in support of his claim.

2.	Then, the RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-
7 (West 2002)) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

3.	Thereafter, the RO should readjudicate the 
appellant's claim of entitlement to an 
effective date earlier than February 19, 
1980, for the award of a 100 percent 
schedular rating for psychophysiological 
musculoskeletal reaction manifested by 
multiple somatic complaints.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the May 2002 supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



